Citation Nr: 1107462	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to March 26, 2010, and 
in excess of 70 percent for PTSD from March 26, 2010.  


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned an 
initial 30 percent rating for PTSD, effective February 8, 2008. 

In a December 2010 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 70 percent rating, effective 
March 26, 2010.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, in Rice v. Shinseki, the Court held that 
when entitlement to a total disability rating based on individual 
unemployability (TDIU) is raised during the adjudicatory process 
of the underlying disability, it is part of the claim for 
benefits for the underlying disability.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  The record in this case indicates that the 
Veteran has asserted that he not employable solely by reason of 
his claimed service-connected disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to March 26, 2010, the Veteran's service-connected PTSD 
was manifested by symptoms including anxiety, depression, 
irritability, and sleeping problems.

3.  Beginning March 26, 2010, the Veteran's service-connected 
PTSD is manifested by suicidal ideation, delusional thinking, 
poor insight and judgment, and flashbacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD prior 
to March 26, 2010, have not been met, and in excess of 70 percent 
for PTSD beginning March 26, 2010, have not been met.  U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection was 
received in February 2008.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2008.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding the VCAA.  

Thereafter, the claim was reviewed and a statement of the case 
(SOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records and all relevant VA and private treatment records 
pertaining to his claim have been obtained and associated with 
his claims file.  He has also been provided with multiple VA 
medical examinations to assess the current state of his service-
connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule is 
"considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate" with the severity 
of the disability. 38 C.F.R. § 4.1.  To evaluate the severity of 
a particular disability, it is essential to consider its history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination. 38 C.F.R. § 4.126(a) (2010).  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 30 percent 
disability rating for PTSD under Diagnostic Code 9411.  The RO 
increased the Veteran's disability rating for PTSD to 70 percent, 
effective March 26, 2010. 

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name
10
0
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32). 



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 

